DETAILED ACTION
1.	This action is in response to applicant's amendment received on 6/20/2022.  Amended claims 1 and 10 are acknowledged and the following notice of allowability is formulated below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Duff on 6/30/2022.

The application has been amended as follows: 

Claim 1 now recites: An internal combustion engine comprising: a block comprising at least one cylinder; a head joined to the block at a head interface; a cooling fluid circulation passage extending at least partially through the head and the block and comprising a first portion disposed in the head and a second portion disposed in the block such that the cooling fluid circulation passage defines a single flow path through the first portion and through the second portion; a head gasket comprising a plate extending across the head interface and separating the first portion of the cooling fluid circulation passage from the second portion of the cooling fluid circulation passage; and a plurality of orifices extending through the plate to allow a flow of cooling fluid to circulate therethrough, wherein all of the plurality of orifices are aligned with the cooling fluid circulation passage such that all of the plurality of orifices are located within the single cooling fluid circulation passage to form an array of orifices, and all cooling fluid flowing from the second portion of the cooling fluid circulation passage flows through all of the plurality of orifices before flowing through the first portion of the cooling fluid circulation passage that defines the single flow path extending through the first portion and the second portion, wherein all of the plurality of orifices are configured to control a flow of cooling fluid circulating between the second portion of the cooling fluid circulation passage and the first portion of the cooling fluid circulation passage.
Claim 10 now recites: A head gasket for an internal combustion engine having a head and a block joined at a head interface and a cooling fluid circulation passage extending at least partially through the head and the block, the head gasket comprising: a plate extending across the head interface and configured to separate a first portion of the cooling fluid circulation passage disposed in the head from a second portion of the cooling fluid circulation passage disposed in the block such that the cooling fluid circulation passage defines a single flow path through the first portion and through the second portion; and a plurality of orifices extending through the plate to allow a flow of cooling fluid to circulate therethrough, wherein all of the plurality of orifices are configured to be aligned with the cooling fluid circulation passage such that all of the plurality of orifices are located within the single cooling fluid circulation passage to form an array of orifices, and all cooling fluid flowing from the second portion of the cooling fluid circulation passage flows through all of the plurality of orifices before flowing through the first portion of the cooling fluid circulation passage that defines the single flow path extending through the first portion and the second portion, orifices and wherein all of the plurality of orifices control a flow of cooling fluid circulating between the second portion of the cooling fluid circulation passage and the first portion of the cooling fluid circulation passage.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 10, but more specifically, a single cooling passage extending through the block and the head of an engine, in which a head gasket has an array of orifices that extend through the cross section of the cooling passages within the head gasket, the orifice controlling the flow of cooling fluid, and all the cooling fluid flowing from the block passage and through all the plurality of orifices before reaching the head cooling passage. 
The closest piece of prior art is mentioned in the previous rejections. Shigeru mentioned in the advisory action does not teach a single flow path for the cooling passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/1/2022